 408DECISIONSOF NATIONAL LABORRELATIONS BOARDReliable Tile Co., Inc.andTile Layers Local UnionNo. 19,Bricklayers and Allied Craftsmen ofAmerica,AFL-CIO. Case 20-CA-16909(E)18 June 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 7 August 1984 Administrative Law JudgeRussell L. Stevens issued the attached supplementaldecision. The General Counsel filed exceptions anda supporting brief. The Applicant filed limited ex-ceptions, a supporting brief, and an answering briefto the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings, and conclusions as modified and to issuethe appropriate Order.On 27 February 1984, the Board issued a Deci-sion and Order in the underlying unfair labor prac-ticecase."Thereafter, Reliable Tile Co. applied foran award of attorney's fees and expenses pursuantto the Equal Access to Justice Act (EAJA). 2 Thejudge found, and we agree, that the General Coun-sel's position in the underlying case with regard toReliable was not "substantially justified" and thatno special circumstances exist which would makean award unjust within the meaning of EAJA.3Accordingly, we adopt the judge's recommenda-tion that the Applicant be awarded $8531.254 forattorney's fees and $383.76 for expenses.5We dis-1268 NLRB 1147 The Board's orderagainst Respondent DependableTile Co.was enforced,as modified,and the dismissal of the complaintagainstRespondent Reliable was affirmed inNLRB v. Dependable TileCo.,774 F.2d 1376 (9th Cir 1985)2 5 U.S.C § 504 (1982), amended by Pub L 99-80, 99 Stat. 183 (1985)8Weagreewith our dissenting colleague that neither a finding that theGeneral Counsel's evidence was insufficient to prove the allegations inthe complaint or the fact that the complaint was dismissed automaticallyleads to a conclusion that the General Counsel was not substantially justi-fiedHowever, we find that under the circumstances of this case theGovernment's position did not have a substantial basis in law or factContrary to Member Johansen, we find that the evidence presented bythe General Counsel did not warrant an inference that Reliable had notcomplied with the contract As the Union's 21 January letter was theonly evidence presented to support the complaint against Reliable, weconclude that there was not a sufficient basis for the General Counsel toproceed against Reliable4The applicant has claimed $8531 25 for attorney's fees, not $8915 01as found by the judge.It appears that in arriving at this figure, the judgeinadvertently added the costs for fees with the costs for expensesa The General Counsel has excepted to the judge's conclusion that theapplication shows a fair and reasonable allocation of costs between Re-spondents Dependable and Reliable In adopting the judge's recommen-dation, we agree with his finding that Reliable is not seeking payment offees and expenses for which it was not responsible However,we do notagree,however,with the judge's recommendationthat the sum for fees and expenses incurred in pur-suing theEAJAaward be limitedto $675.As the judge has stated,the Board,as well as thecourts, has consistently awarded fees and expensesinvolved in the preparationof EAJA claims.6In its9 March 1984EAJAapplication,the Applicant re-quested an award for fees and expenses related totheEAJA proceeding. The Applicantindicatedthat it did not know the exact total of all such feesand expenses,but estimated that as of the date ofthe application the claims amountedto $675. Whenthe total fees and costs could be accurately com-puted and full documentation submitted,the Appli-cant requested leave to amend or supplement theapplication.In its limited exceptions to the judge'ssupplemental decision,the Applicantamended itsearlierEAJAapplication to incorporate the feesand expenses incurred after the initial applicationwas filed.We find that Applicant's claim for an additional$2825.37 for feesand expenses for time spent inpursuing an award underEAJAis reasonable.?ORDERThe National Labor Relations Board orders thatthe Applicant, Reliable Tile Co., Inc., Sacramento,California, be awarded $8915.01 for fees and ex-pensesinvolved in defending itself in the underly-ing unfairlabor practice case and $3498.378 forfees and expenses incurred in connection with theEAJA proceedings.MEMBERJOHANSEN,dissenting.Contrary to my colleagues, I find that the Gen-eral Counsel was substantially justifiedin initiatingand pursuing the unfair labor practice proceedingagainstReliable Tile Co.The complaint alleged that as employer-membersof the Associated Tile Contractors of Northernrely on his statement that "[t]he fact that Reliable paid part of Dependa-ble's costs for items that involved only Dependable and for part of whichReliable now seeks reimbursement,does not indicate an improper claim."Rather,we find that Applicant's claim covers prorated time spent onmatters commonto bothRespondentsand thereforedoes not appear un-reasonable or improper See B.J.Heating,273 NLRB 329 (1984).6Debolt Transfer,271NLRB 299 (1984),Tyler Business Services v.NLRB,695 F 2d 73 (4th Cir 1982);Photo Data Y. Sawyer,533 F Supp348 (D.C D.C. 1982).We note that Applicant has claimed fees and expenses involved inpreparingtwo EAJA applications which weredismissed as prematureAlthough we do not rely on the judge's conclusion that these costsshould be awarded because the applications were filed in good faith, wedo agree that, contrary to our dissenting colleague, these claims are re-coverable as the hours spent in preparing the earlier applications wereutilized in the preparation of the application and amendment now beforethe Board9This award reflects the total of $675 claimed by Applicant in its 9March 1984 application and an additional $2825.37 requested by the Ap-plicant in its amendment to the EAJA application280 NLRB No. 45 RELIABLETILE CO.California,Applicant Reliable and its co-Respond-ent in the underlying case,DependableTile Co.unlawfully refused to abide by the collective-bar-gaining agreement executedby the Union and theAssociation. The judge found that Dependable hadviolated Section 8(a)(5) and (1) of the Act but dis-missed the complaint against Reliable on thegrounds that the General Counsel had not estab-lished a prima facie case. The Board adopted thejudge's finding and held that although Dependablegave timely and unequivocal notice of withdrawalfrom multiemployerbargaining,its inconsistent ac-tions of paying association dues and participating informal negotiations for a new contract nullifiedthatwithdrawal.The Board also adopted thejudge's dismissal of the complaint against Reliableand his finding that there was no evidence in therecord that Reliable had in fact failed to complywith the new contract.'Reliable subsequentlyfiled an EAJAapplication.The judge recommended that Reliable be awardedthe fees and expenses incurred in the unfair laborpractice proceeding. The majority has adopted thejudge's recommendation and also awards Reliableadditional fees and expenses for costs associatedwith the preparation of the EAJAclaims. I dis-agree and would deny Reliable's EAJA applica-tion.EAJA provides that a prevailing party may re-ceive an award for fees and expenses incurred inconnection with an adversary adjudication involv-ing an administrative agency unless the position oftheagencywas "substantially justified."Theagency can establish that its actions were substan-tially justified by showing that its case had a rea-sonable basis both in law and in fact.2 Accordingto thelegislativehistory of EAJA, the Govern-ment's failure to win does not raise a presumptionthat its position was not substantially justified3 noris it necessary for the agency to establish"that itsdecision to litigate was based on a substantial prob-ability of prevailing."4Moreover, as the Board hasheld, the Government's position might still be rea-sonable in fact and law even when the General1 In agreement with thejudge,the Board found that the only evidencewith respect to Reliable was a letterfromthe Union to Reliable dated 21January 1982.This letter stated that Reliable was covered by a newly ne-gotiated contract,demanded an accounting of all funds due from Reliableto specific industry trust funds since the effective date of the new con-tract,and noted that if no reply was received by 1 February the Unionwould assume Reliable did not intend to comply with the new contract.2 S. Rep 96-253, 96th Cong 1st Seas 6 and 14 (1979),H. R. Rep 96-1418; 96th Cong.2d Seas 10 (1980). In amending the Act,Congress didnot alter but merely clarified the definition "substantially justified" tomean more than"mere reasonableness."H R. Rep. 99-120,99th Cong.1st Sess 9 (1985).3 S. Rep 96-253 at 7;H R. Rep 96-1418 at 11.4 Id409Counsel has failed to establish a prima facie case.5In assessing whether the General Counsel's positionwas substantially justified, it is necessary to look atthe evidence possessed by the General Counsel atthe relevant times and the inferences that could bedrawn from that evidence.6In finding that the General Counsel was substan-tially justified in proceeding against Reliable, I findthat there were factors from which it could havebeen inferred that Reliable had violated the Actnotwithstanding the absence of other evidence of afailure to abide by the contract. As the record indi-cates,there was evidence introduced at the hearingthat Dependable and Reliable by letters of 31 De-cember 1980 and 26 January 1981 had notified theAssociation and the Union that as of 31 March1981 they would not be bound by a new contract.Despite their attempted withdrawals,bothDepend-able and Reliable continued to negotiate through-out January, February, and March as members ofthe bargaining committee. On 7 April 1981 theUnion and the Association met and reached agree-ment on a new 3-year contract.Dependable's presi-dent was not at the meeting and never agreed tonor signed the contract.Reliable's president was atthe meeting but indicated that he was attending asan independent contractor rather than as a memberof the Association's bargaining committee.In their answerto thecomplaint,Dependableand Reliable generally denied the allegation thatthey refused to abide by the collective-bargainingagreement and raised several affirmative defenses.These defenses included the contentions that theRespondents did not manifest an unequivocal intentto be bound by the group bargaining process, thattheirwithdrawal from the multiemployer associa-tionwas timely and they were not bound to thenew contract, that because of unusual circum-stances the Respondents were free to withdrawfrom the Associationafter bargaining began andtherefore were not bound to any subsequently en-tered into agreements,and that the Respondents"were free to implement terms and conditions uni-laterally . . . ." The answerwas silentwith respectto any contention that Reliable or Dependable hadin fact complied with the contract.Looking at all the circumstances existing at thetime thecomplaint was issued and at the time ofthe hearing,itwould have been reasonable to inferfrom Reliable's letter of 26 January, its president's5Carmel Furniture Corp.,277 NLRB 1105 (1985),Barrett's Interiors,272 NLRB 527 (1984);Hamel Forest Products,270 NLRB 1078 (1984);Jim's Big M,266 NLRB 665 (1983);Iowa Parcel Service,266 NLRB 392(1983), enfd. sub nom.Iowa Express Distribution Y,NLRB,739 F.2d 1305(8th Cir. 1984), cert. denied 105 S.Ct. 595 and 105 S Ct. 1385.' SeeBaskPaint, 270 NLRB 514 (1984);Iowa Parcel Service,supra. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDstatement on 7 April,and its affirmative defensesthat Reliable had refused to be bound by the con-tract.Reliable's 26 January letterclearlystated thatitwould not be a party to a new contract. Thestatement by Reliable'spresident that he was at-tendingthe 7April meeting as an independent con-tractor and not as a member of the bargaining com-mittee implied that Reliable had not changed itsmind with respect to its intention not to be boundby a new contract.Further it could reasonably beinferred from Reliable's affirmative defenses, whichindicated that it did not consider itself bound bythe contractbut free toimplement changes interms and conditions of employment unilaterally,that Reliable was in fact not abiding by the con-tract.Finally,when considered with the above-mentioned factors, Reliable's failure to contend thatitwas complying with the contract and its furtherfailure to respond to the Union's 21 January 1982letter reasonably support finding a violation.In my view,theGeneral Counsel's case had asubstantial basis in fact and law.7Based on evi-dence he had at the time and the inferences thatcould be drawn from the evidence, the GeneralCounsel had grounds for a legal argument and itwas reasonablefor him to proceed with that argu-ment.Further, the fact that the General Counsel'sevidence was deemed insufficient to prove the alle-gations against Reliable or that the complaint wasultimately dismissed does not automatically lead toa conclusion that the General Counsel was not sub-stantially justified in proceeding against Reliable." Itherefore dissent from my colleagues' decision toaward fees and expenses.97 In support of his position in the underlying unfair labor practice pro-ceeding,the General Counsel has cited several cases, includingGeneralMarine TransportCorp.,238NLRB 1372 (1978),Hub Pharmacy,216NLRB 69 (1975);andServiceRoofing Co.,173NLRB 321 (1968).Al-though those cases may be distinguishable from the facts in this case, Ifind that they provided a substantial and legitimate basis on which theGeneral Counsel was privileged to argue for a finding that Reliable hadrefused to abide by the contract.a See,e.g.,Iowa ParcelService,supra.aEven if I were to agree with my colleagues that the General Counselwas not substantially justified in proceeding against Reliable,Iwould notaward coats for the two prematureEAJA applicationsor fees and ex-penses associatedwith a 23 March 1983 settlement discussion. Sec.102.148(a) of the Board's Rules and Regulations provide that"[aln appli-cation may be filed afterentry of thefinal order establishing that the ap-plicant has prevailed in an adversary adjudication proceeding......Re-liable filed two premature applicationsbefore the entry ofa final orderand thereforebeforeitcould be ascertainedwithcertainty that Reliablehad prevailed in the underlying case Because both applications wereproperly dismissed as untimely,Iwould not reimburse Reliable for thecosta of preparing and filing these applications.Further,I find that theRespondent's 23 March settlement offer not to file EAJA claims if theGeneral Counsel agreed to the dismissalof thecomplaint against De-pendable and not to appeal the dismissal of the complaint against Reliablewas improper and predictably unacceptable.I therefore would not grantfees and expenses incurred in pursuing this settlement offer.SUPPLEMENTAL DECISION(Equal Access to Justice Act)STATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. OnMarch 22,1983 a trial of the above-captioned matter washeld before me. At the close of the General Counsel'spresentation,Respondent Reliable TileCo., Inc. (Reli-able) moved for dismissal of the complaint on the groundthat a prima facie case had not been presented against it.That motion orally was granted and later was reiteratedin the written decision.On April 20,1983, Reliable filedwith the NationalLaborRelations Board(Board) inWashington,D.C. an application for award of fees andexpensesunder the Equal Access to Justice Act(EAJA),tand Section102.143 ofthe Board'sRules andRegulations.By Order dated April 25, 1983, received byme on April 28, 1983, the Board referred Reliable's ap-plication to me for appropriate action.On April 21, 1983,the General Counsel moved to dismiss the application onthe' ground that the administrative law judge's Supple-mental Order of March 22,1983,was not a final orderunder EAJA.Following consideration of the GeneralCounsel'smotion and response of Reliable's counsel, byOrder dated May 11,1983, I dismissed the application ashaving been untimely filed.On February 27, 1984, theBoard issued its Decision and Order in the above-cap-tioned case,2 and by document dated March 9, 1984, Re-liable filed with the Board an application under EAJAfor feesand expenses.By Order dated March 22, 1984,received by the me on March 26, 1984,Reliable's appli-cationwas referred to me for appropriate action. Bydocuments dated April 18, 1984,theGeneral Counselmoved to dismiss Reliable'sapplicationon severalgrounds.Reliable'sCounsel filed opposition to the Gen-eralCounsel'smotion,by document dated May 4, 1984.By supplemental order dated June 7, 1984,I denied theGeneral Counsel'smotion to dismiss.By document datedJuly 9,1984, the General Counsel answered Reliable'sapplication, and by document dated July 26, 1984, Coun-sel for Reliable replied to the General Counsel's answer.I.THE SUBSTANTIAL JUSTIFICATION ISSUEThe GeneralCounsel argues in its answer that Relia-ble's application is defective for several reasons.Most ofthose reasons have been discussed, wholly or partially, inearlier proceedings.Reiteration of detailed analysis ofearlier arguments is not necessary.The General Coun-sel's principal argument is that there was substantial justi-fication for initiating and pursuing to litigation a caseagainst Reliable. As earlier discussed by me,substantialjustification for proceeding against Reliable did not existprior to or at trial.3In the earlier motion to dismiss, the General Counselprincipally relied onGeneralMarineTransportsin sup-'Pub. L.96-481, 94 Stat. 2325.Y 268 NLRB 101 (1983)a See,e.g., the supplemental order of June 7, 19844 238 NLRB 1372 (1978). RELIABLETILE CO.port of his position,but as shown in the SupplementalOrder at page 4 thereof,that case is not applicableherein.In his answer to the application,theGeneralCounsel argues,"this case turned primarily upon the in-terpretation of existing Board precedent,"and citedHubPharmacy5andServiceRoofing Co.6However, neithercase controls the issue herein.InHub Pharmacytherewere specific acts of repudiation of a contract by an em-ployer, and inService Roofing Co.,the employer told theunion it was "going non-union"and would not sign acontract. In this case(Dependable Tile Co.),the only evi-dence adducedby theGeneral Counsel was a letter fromthe Union to the Employer, which the Employer did notanswer.The Board already has met and answered theGeneral Counsel's claimof proof.It stated in footnote1:7The only evidence in the record concerning thematterwas a letter from the Union to Reliabledated 21 January 1982 stating that Reliable wascovered by the new contract,demanding an ac-countingofall funds duefromReliable to the in-dustry trustfunds sincethe effective date of thenew contract, and noting that if no reply was re-ceived by 1 February the Union wouldassume Reli-able did not intend to comply with the new con-tract.We agree with the judge,for the reasons ex-pressed in his oral dismissal of the allegations and inhiswritten reaffirmation in his decision,that thecomplaint must be dismissedwithrespect to Reli-able Tile Co.The General Counselargues,however, thatReliable'ssilence, alone, constituted proof that it "had refused toabide by the multiemployer agreement although therewas no evidence of any unilateral changes by Respond-ent Reliable."Thatargument misses the point.If Reli-able had refused to abide by the contract,as alleged bythe General Counsel, there would be proof of that factfrom a number of sources,including the Union's ownpersonnel and files, and reliance exclusively on a single,self-serving and self-generated letter would not be neces-sary.Direct evidence not having been offered, and noexplanation of failure to makean offerhaving beenmade, it must be assumed that the letter must have beenthe only basis for proceeding against Reliable. Even theUnion's letter ofJanuary 21,1984, is equivocal and in-conclusive.It states that, unless Reliable took certain ac-tions, "we shallassumethat you do notintendto complyand will proceed accordingly." (Emphasis added.) Therethe matter rested until time oftrial.Thosefacts, plus thefact that Reliable was dismissed from the case at the ear-liest possible moment,places the matter squarely withinthe heartof EAJA,which authorizes payment of feesand expenses to a prevailingparty in theabsence of theGeneral Counsel's substantial justification of its position.The General Counsel's burden of proving substantial jus-tification in this case is not shown merely by presentationof a letter in which the Union assumes a self-imposed216 NLRB 69 (1975)." 173 NLRB 321 (1968).268 NLRB 1147 (1984)411intent that failure toreplywill constitute Reliable's viola-tion ofthe Act.II.ALLEGED FAILURE TO COOPERATEThe General Counsel argues that Reliable failed to co-operate during the investigation of the case "by failing todisclose the contention that Respondent Reliable had notrefused to be bound by the collective-bargaining agree-ment between the Association and the Union."This argument was answered in the SupplementalOrder of June 7, 1984:As pointed out by Reliable's Counsel, Reliable'sanswer to paragraph12(b) ofthe complaint deniedthat Reliable had refused to abide by the collective-bargaining agreement.The matter thus was at issueon the pleadings,regardless of what may have oc-curred at the investigatory stage. Further, whateverReliable may have stated prior to trial, there is noevidence that the statements misled or confusedGeneral Counsel. Even if Reliable was lying in waitwith a defense not communicated to General Coun-sel, prudence on the part of General Counsel woulddictate the necessity of estabishingprima facie,ifpossible, the elements of the offense charged, i.e.,failure and refusal to abide by the agreement. If aprima faciecase was not possible, the matter shouldhave been dropped, so far as Reliable was con-cerned.This argument exposes what appears to be a funda-mental weakness of the General Counsel's case.The con-tention is that,had Reliable fully cooperated in the Gen-eral Counsel's investigation,possibly a complaint wouldnot have issued. However, the General Counsel had theperiod from February 11, 1982 (date of charge), untilMarch 22, 1983 (date of trial), in which to preparefortrial,yet its proof fell far short of establishing a primafacie case.It appears that either(a) the investigation wasincomplete, or (b) the decision to proceed to trial wasmade with knowledge that proof of the complaint allega-tionwas extremely limited. In either event, an award offees and expenses for preparation and trial of a highlyquestionable case is indicated.The question is heightenedwhen the fact is considered that the General Counsel didnot immediately pursue an interim appeal, even whensuch procedure was suggested,afterReliablewas dis-missed from trial at close of the General Counsel's initialpresentation.Possibly the case inadequately was pre-pared or presented, or possibly the General Counseloverlooked an obvious error, but if so, Reliable cannotbe held responsible for such events. It would seem that,had there been a thorough investigation, evidence of thatfactwould have been presented, yet no such evidence isof record. It does not appear that any failure of Relia-ble's counselfully todisclose its defenses,caused a com-plaint to issue when a complaint otherwise was not war-ranted.Finally, the General Counsel argues at some lengththatDependable Tile Company and Reliable were inmuch the same position so far as the 8(a)(5) allgationswere concerned, yet approximately 8 hours oftrial time 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere devoted to the case against Dependable. Clearly,the General Counsel had a good caseagainstDependa-ble,and proceeded accordingly. Equally clearly, theGeneral Counsel had no caseagainstReliable, and verylittle time was required to ascertain that fact and to takeReliable off the floor.III.ALLEGEDLY INEQUITABLE CLAIMThe Generalcounsel argues that because the samecounsel represented both Respondents, i.e., DependableTile Company and Reliable, it would be unjust to awardfees and expensesto Reliable as a co-respondent becauseexpenditureof time would have been the same for tworespondentsas for one.This argument ignoresthe facts of advocacy. Reliablewas faced with an allegationbrought through the weightof a strongFederal agency. It did not know the fullextent of the government's investigationnor the evidenceithad to support theallegation.Pretrial discovery wasnot availableto it. Complete preparation was a prerequi-site for trial.Whether or notexpenseswere shared witha co-respondentis irrelevant.Reliablewas fortunate inthat it wasable to avoid trial time and posttrial prepara-tion of arguments,but that, too, is irrelevant.What is rel-evant isthe actualpreparation and appearance time, andexpenses, for which Reliable was responsible. There is noindicationthatReliable is askingfor payment of time andexpensesthat properly are not allocable to it.Thisargumentiswithout merit.IV. RESPONDENT'S STATEMENT OF FEESThe General Counsel argues that the application doesnot show a fair and reasonable allocation of costs be-tween Dependable and Reliable. Several specific chargesare challenged as being unnecessary or unreasonable.Principally, the General Counsel objects to charges that,in his opinion, should not be allocated to Reliable be-cause mosttrial time and written arguments relate solelyto Dependable. As discussed supra, this argument is notconsistentwith the trial work of attorneys. Reliable'scounselwere required to prepare pretrial documents,confer with clients, research the law, confer with wit-nesses,and otherwise devote time to thecase againstboth Respondents. Dependable and Reliable were in theargumenttogether-they were charged with violationsrelated to each other, and of thesamenature.Counselfor Respondents did not know in advance of trial, thenatureor extent of proof available to the General Coun-sel. It was necessaryto go to trial completely armed andready to defend both Respondents. The fact that theGeneral Counsel did not havea case againstReliablewas fortuitous for itand came asa surprise to me as wellas toReliable's counsel.That fact, however, did not di-minish or negatethe work already done. The time hadbeen spent, the witnesses had been prepared, and pretrialpaperwork had been completed. The fact that duringtrialand posttrial periods Reliable no longer had todefend itself is irrelevant. The General Counsel arguesthat some posttrial and other costs are inappropriate be-cause they relate solely to Dependable. However, De-pendable and Reliable were co-respondents, and there isno apparent impediment to their allocation of costs be-tween them. Sharing of costs between co-respondents isa common practice. The fact that Reliable paid part ofDependable's costs for items that involved only Depend-able, and for part of which Reliable now seeks reim-bursement, does not indicate an improper claim. Reliableis not seeking payment of fees and expenses for which itwas not responsible.The schedule of fees and expenses appended to Relia-ble's application has been carefully reviewed. Those feesand expenses are less than the billings made to Reliable,and are within amounts allowable under EAJA. Thereappears no basis on which a finding of inaccuracy or in-appropriateness can be made.V. ALLEGED DEFICIENCY OF APPLICATIONThe General Counsel argues that the application is de-ficient in that the applicant's employees are not properlydescribed. As found in earlier proceedings, the record isquite clear that Reliable does not have more than 500employees on its payroll," and has not had at anytimerelevant herein.This argument is without merit.Fees and Expenses for Filing an Equal Access toJusticeAct ClaimThe GeneralCounsel argues,in the face of well-estab-lished precedent,thatReliable is not entitled to thesefees and expenses.Fees and expenses for preparation of EAJA claimsconsistantly are awardedby courts9and the Board.10The General Counsel argues thatEAJAclaims earlierfiled untimely are not allowable,but those efforts weremade in good faith,so far as the record shows, and theywere otherwise proper and culminated in the awardherein recommended.No reason is shown for disallow-ing such amounts.Based on the foregoing and the record,it is recom-mended thatan EAJAaward be made to the Applicant,ReliableTile Co.,Inc. in the amount of$8915.01 for at-torneys fees,$383.76 forexpenses, and a sum not toexceed $675 for fees and expenses incurred in pursuingan EAJA award.8 NLRB Rulesand Regulations,Sec 102.143(cX5)See, e g.,Tyler Business Services v.NLRB,695 F.2d 73 (4th Cir.1982);Photo Data. v Sawyer,533 F Supp. 348 (D C. D C. 1982).10Debolt Transfer,271 NLRB 299 (1984)